Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 9, 1964 on his plea of guilty, convicting him of attempted felonious possession of a dangerous weapon (Penal Law, § 1897), and imposing sentence upon him as a second offender. Defendant also brings up for review a prior order made October 15, 1963, after a hearing which denied his motion to suppress certain evidence. Judgment and order affirmed. On April 26, 1965 we remitted the action to the court below for amendment of its decision on the motion to suppress so as to meet the requirements of People v. Lombardi (18 A D 2d 177, affd. 13 N Y 2d 1014). In our decision (23 A D 2d 797) we stated that on this record we would have affirmed the judgment and order denying suppression were it not for the fact that the *902decision of the court below on the motion to suppress did not comply with the holding in Lombardi. Pending the required amendment of the decision on the motion to suppress, the appeal was held in abeyance. Pursuant to our order of remission, the court below has amended its decision, and a copy thereof has been submitted to us. The decision, as amended, fully meets the requirements of Lombardi. Accordingly, we are now affirming' the judgment of conviction and the order denying the suppression of evidence. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.